Citation Nr: 1616506	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The RO issued a Statement of the Case (SOC) in January 2011.  In August 2011, the RO received correspondence from the Veteran expressing his disagreement with the SOC, which was construed as a substantive appeal.  The RO issued a Supplemental Statement of the Case (SSOC) in March 2012.

In August 2014, the Board remanded the issue for further evidentiary development.  After the requested development was completed, the RO issued another SSOC in December 2014.  Subsequently in December 2014, the Veteran's representative submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) for any additional evidence submitted.  The case has now returned to the Board for further appellate review.

The Veteran initially filed a claim for entitlement to service connection for depression secondary to his service-connected diabetes, however the VA is responsible for expanding its inquiry to include all diagnoses which may be reasonably encompassed by the Veteran's condition.  See Clemons v. Shinskei, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded its review to consider any acquired psychiatric disorder that may be encompassed by the Veteran's symptoms, statements, and any other evidence submitted in support of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disorders have been aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).  To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, diagnosed as depression, as a result of his service-connected type II diabetes mellitus or coronary artery disease.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war, however the evidence does not suggest that he engaged in combat with the enemy.  During a VA examination conducted in October 2010, the Veteran responded affirmatively to the examiner's question of whether he had combat experience.  However, in a follow up question regarding the location of this combat experience, the Veteran reported having "no direct combat."  However, the Veteran has not alleged that his psychiatric disability manifested during or contemporaneous to any combat event.  Thus, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran's service treatment records do not indicate any incident or report of depression.  In the Veteran's initial July 1959 entrance examination, the Veteran reported "I am in good health."  The only diseases or conditions that the Veteran indicated he had were mumps, whooping cough, and that he wore glasses.  Notably, the Veteran indicated that he had not experienced nor did he have any depression or excessive worry, nor any frequent or terrifying nightmares.  Subsequent medical exams showed no record of any abnormalities related to depression or any other psychiatric abnormality.  Similarly in the Veteran's April 1968 examination, conducted days before he left service, no abnormalities related to depression or any other psychiatric disorder were noted.  The Veteran again reported that he was in good health.  He denied experiencing depression or excessive worry.

The earliest record of the Veteran's depression is from a June 2000 private doctor's visit where the Veteran reported that he had stopped taking his depression medication in February 2000, but then started feeling depressed again.  In a subsequent December 2001 visit, the Veteran was encouraged to continue taking his depression medication.  At this time, the physician only noted that the Veteran had headaches and kidney pain.  There was no diagnosis of diabetes or coronary artery disease, although the Veteran's high blood pressure was noted.  A September 2002 physician's report noted that the Veteran felt depressed and had been taking medication for depression for many years.  The physician noted that the Veteran's mother had been suicidal, and that his brother had actually committed suicide.  The physician did not indicate what caused the Veteran's depression, or when it first started, but he noted that the Veteran had no enthusiasm and didn't see the difference in being dead or alive.  The physician diagnosed the Veteran with depressive disorder, not otherwise specified.

During a subsequent visit in January 2003, the physician noted the Veteran's hypertension and elevated blood sugar levels, but indicated that the Veteran did not have diabetes.  In May 2005, the Veteran reported chest pains with suspicions of angina, but again it was noted that the Veteran had no history of diabetes.  In a report from June 2005, written by a cardiovascular physician, the Veteran denied any history of diabetes mellitus, and high blood pressure was the only condition listed under the Veteran's past medical history.  After subsequent tests were conducted, in a September 2005 report the physician indicated that the Veteran had coronary artery disease, but that he was showing good symptomatic improvement.  The Veteran's medical records from that time also showed that, during a visit in February 2006, the Veteran had a PHQ9 (Patient Health Questionnaire) score of 11.  The PHQ9 is diagnostic self-report test used to measure the severity of depression.  However, the Veteran reported that he only felt those symptoms while driving in the car.  Later records from August 2007 show that the Veteran was diagnosed with type II diabetes mellitus.

Another set of medicals records contain an intake note dated February 2008, where the Veteran reported that he had longstanding depression, with symptoms of worry, loss of interest in activities, and wishing he were dead.  He was taking medication for depression, and reported that he saw "ghosts" of a young woman and an older woman together.  The Veteran indicated that both his brother and mother suffered from depression and had attempted suicide, with his brother ultimately succeeding.  The clinician performing the intake labeled the Veteran's condition as dysthymia with major depression recurrent episode, severe, specified as with psychotic behavior.  The Veteran had a PHQ9 score of 15, which was a moderate rating, however due to his hallucinations, the clinician stated that he would be in the more severe range.  However, the clinician stated that the Veteran's overall level of functioning was good, and that his risk levels to himself and others were low.  The Veteran's stressors were reported as remote, and primarily involved his brother and mother's depression.  In his assessment, the clinician suggested that the Veteran's genetic, family social history, and current adjustment dynamics contributed to his depression.

In a subsequent record from January 2010, the Veteran reported to his physician that his moods were good.  The Veteran had stopped taking one of his depression medications and had not experienced a worsening of symptoms.  He was still taking another depression medication because he experienced irritability and sadness when he took himself off of it.

In September 2010, the Veteran's physician noted that the Veteran was concerned about his diabetes and depression, and brought paperwork from the VA to request medical documentation that his diabetes might be related to his depression.  The physician noted that the Veteran felt that his depression became worse after he was diagnosed with diabetes.  The September 2010 record showed an overall increase in the PHQ9 scores for various symptoms including: depressed mood, feelings of failure, and loss of interest.  The Veteran also reported numbness and tingling in his fingers.

The Veteran was first examined for his psychiatric disorder by a VA examiner in October 2010.  The examiner started his report with the Veteran's biographical history noting that his father had been abusive, and that there was a history of alcoholism on his mother's side.  The report indicates that there were no other known mental health problems in his family.  During a review of the Veteran's military history, the examiner noted that the Veteran did not seek any mental health treatment while in service.  An incident is noted where the Veteran was hit in the face by a piece of equipment and knocked out, however there was no known permanent cognitive damage noted.  The Veteran reported that he had diabetes, hypertension, and coronary artery disease, but that he was not taking any medication for his diabetes.  In describing his current medical history at the time, the Veteran reported that he had experienced psychiatric symptoms within the past year, and that he had feelings of depression, sadness, and loneliness, which he believed might be related to his health issues.

During the mental status examination, the VA examiner noted that the Veteran's mood was hopeless, depressed, and dysphoric, and that his thought content contained suicidal ideations.  The examiner reported that the Veteran did not have any delusions, or any hallucinations.  A summary of the examination showed that there were signs and symptoms of mental disorder that were transient or mild, which decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The examiner further added that the depression had not affected the Veteran's work performance overtly.  Based upon his examination, the examiner concluded that it was less likely than not that the Veteran's depression was caused or a result of his diabetes.  The examiner noted that while the Veteran presented vague symptoms of depression, there was not a clear connection between his health and his current depression.  The examiner conceded that the Veteran experienced a few disruptive overt symptoms related to his diabetes in his daily functioning, but that it was difficult to connect his depressive symptoms to diabetes directly.  Instead the examiner opined that the Veteran's concerns about his health were focused on a future anticipation of declining health, and thus his depressive symptoms were more related to stage of life issues.

In the Veteran's notice of disagreement he reiterated that he felt depressed due to his diabetes, and particularly his belief that it had become a "life sentence."  He remarked that his condition had worsened since his retirement since he has less things to occupy his mind.  He added that his doctor was also worried about his diabetes, and the overall negative impact it may have on his health.

The Veteran also submitted letters from Brooklyn Center Internal Medicine, dated September 2010 and July 2011, written by his primary care physician.  In the September 2010 letter, the Veteran's physician indicated that his hemoglobin A1c was gradually rising, which was a cause for concern.  To address this concern, the physician offered different dietary and exercise solutions to help the Veteran reduce his weight.  In the July 2011 letter, the physician noted that he had noticed the Veteran's diabetic control had become poorer over the past year, and that it seemed to correlate with the worsening of his depression.  The physician then went on to state that it is well known that patients with diabetes have a much higher incidence of depression.  He concluded that it was his belief that the Veteran's worsening diabetic control had a negative impact on his mental condition, which had aggravated his depression.

In a subsequent VA examination conducted in February 2012, the Veteran was shown to have a diagnosis of depressive disorder, not otherwise specified.  For Axis IV, Psychosocial and Environmental Problems, the examiner noted "health concerns."  For Axis V, Current Global Assessment of Functioning, the Veteran was given a score of 59.  Notably in this exam, the examiner determined that the Veteran exhibited occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Under the clinical findings, the examiner noted that the Veteran exhibited symptoms of depression, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, suicidal ideations, appetite disturbance or weight loss, and feelings of hopelessness and worthlessness.  

Under the behavioral observations section of the February 2012 examination report, the Veteran stated that he thought his depression started when he was diagnosed with diabetes, and that he hadn't anticipated growing old with this disability.  The examiner noted that the Veteran tended to focus on possible outcomes of his diabetes, including loss of sight, possible amputation, or the need for dialysis.  The examiner also noted that the Veteran exhibited no signs of thought disorder, hallucinations, or delusions.  The examiner reported that the Veteran's credibility and reliability of his own self report was average, and that while there were mild indications of exaggerated psychopathology, it was not enough to undermine the validity of his profile.  The examiner also noted that individuals with profiles similar to the Veteran tended to report physical health problems, endorse a large number of somatic complaints, and were preoccupied with physical concerns.

Based upon his observations and upon reviewing the additional evidence in the claims file, the examiner concluded that it was less likely than not that the Veteran's depressive disorder was due to service-connected disabilities, including diabetes and myocardial infarction.  While the examiner conceded that the Veteran did present with significant depression, the Veteran's depression stemmed from the idea of having diabetes and possible future consequences.  The examiner found that the Veteran's current diabetic condition was not one that would cause him to experience functional limitations.  The examiner also stated that while there may be an increased likelihood of depression for people with diabetes, the likelihood was still less than 50-50.

Additional private medical records obtained in compliance with the Board's remand instructions showed that in January 2011, the Veteran discussed his frustration regarding the VA's decision to deny secondary service connection for diabetes.  His physician recommended other medication to help with his insomnia.  During a June 2011 visit, the Veteran asked his physician to provide a note indicating the possibility that his diabetes and coronary artery disease were aggravating his depression.  The physician notes "He goes to the VA and it's possible that he may get more reimbursement if he has an illness that related to the service.  I suppose it could as it's extremely difficult to prove."  In a subsequent September 2011 visit, the Veteran reported that his medication for depression was working adequately.  His physician continued to recommend exercise to improve his depression.   In a March 2012 visit, the physician noted that the Veteran's depression was well-controlled by his current medication.  After a September 2013 visit, the Veteran's physician reported that his PHQ9 score had improved, and in a follow up visit in October 2013, the Veteran reported feeling much better and had a lower PHQ9 score.  Subsequently, during a May 2013 visit, the Veteran's physician noted that he had an increased PHQ9 score, and started having suicidal thoughts again without an actual plan.  His physician recommended additional exercise and another medication for his diabetes.

Pursuant to the Board's August 2014 remand, another VA examination was conducted in October 2014.  The examiner diagnosed the Veteran with unspecified depressive disorder, and noted symptoms of depressed mood, chronic sleep impairment, and feelings of hopelessness.  The examiner noted that the Veteran's credibility and reliability of his own self-report was questionable, given that his responses to an administered test yielded an invalid profile, and that those results most likely overestimated the Veteran's current psychological condition.  Similar to the February 2012 exam, the examiner determined that the Veteran exhibited occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also remarked that individuals with profiles similar to that observed in the Veteran tended to anticipate problems before they occurred, and were preoccupied with physical illnesses and somatic symptoms which often had a strong psychological component.   

The examiner opined that the Veteran's depressive disorder was not caused by his service-connected diabetes mellitus or coronary artery disease.  The examiner relied upon the Veteran's private medical records which showed an onset of depression well before either diabetes or coronary artery disease was diagnosed.  The examiner also concluded that the Veteran's depressive disorder was less likely as not aggravated by his service-connected diabetes mellitus or coronary artery disease.  He noted that there was no clear or compelling evidence of worsening depression subsequent to either of these two medical conditions, and that the Veteran's private medical records did not mention diabetes or coronary artery disease as contributing factors of depression.  Specifically, the examiner pointed out that, in January 2010, the Veteran had reported that his moods were good and that he had stopped taking one of his depression medications without a worsening of symptoms.  The examiner also referenced a September 2010 report where the Veteran reported feeling worse about his depression after his diagnosis of diabetes, and a February 2008 record where the Veteran reported his longstanding depression and discussed the effect of his family history on his depression.  The examiner highlighted that, in all of these reports, there was no mention of diabetes or coronary artery disease as contributing factors of depression.

After considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorders have been aggravated by his service-connected diabetes mellitus

A review of the Veteran's service treatment records show no complaints of or treatment for any injury or disorder while in service related to mental health problems.  As noted above, the Veteran reported both at the time he entered and separated from service that he was in good health.  In every service examination of the Veteran, it was clearly marked that the Veteran did not present any psychiatric abnormalities.  During an October 2010 VA examination, the Veteran recounted an incident in service where he was hit in the face, however no known permanent cognitive damages were noted.  The examiner also noted that the Veteran did not seek any mental health treatment while in service.  Accordingly, there is no record of the Veteran having a psychiatric abnormality or other symptoms of depression during service.

The evidence is likewise against a showing that psychosis manifested in service or within one year of separation.  See 38 C.F.R. § 3.307.  A review of the Veteran's medical records shows that he was first examined for and reported symptoms of depression in June 2000, many decades after his discharge.  Furthermore, there is conflicting evidence regarding whether the Veteran has psychosis.  His February 2008 medical record shows that he reported having hallucinations and seeing "ghosts."  His physician then diagnosed him with major depression recurrent episode, severe, specified as with psychotic behavior.  However, in later VA examinations conducted in October 2010, February 2012, and October 2014, the Veteran reported that he did not have any delusions or hallucinations.  Regardless since there was no record of depression until 2000, and as the Veteran does not claim his mental health problems began during service or within one year of discharge, presumption of an in service occurrence is unwarranted.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, based on the Veteran's service treatment records, lay statements, and post-service medical records, there is no indication that the Veteran experienced characteristic manifestations of psychosis during service or within one year thereafter.  The first record of any psychiatric abnormality is from 2000.  See 38 C.F.R. § 3.303(b).  As such, continuity of symptomology has not been established.

However, the Board finds that the evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disability has been aggravated by his service-connected diabetes mellitus and/or coronary artery disease.  

In the 2010 and 2012 VA examinations conducted, the examiners opined that the Veteran's depressive disorder was not caused by his service-connected diabetes, and that his depression was less likely as not aggravated by this disease.  Likewise, the 2014 VA examination reached the same conclusion with respect to diabetes, and pursuant to the Board's August 2014 remand, examined and found that the Veteran's depression was not caused by or aggravated by service-connected coronary artery disease.  This examination report demonstrated, based upon a review of pertinent facts of the case, that the Veteran's depression developed long before his diabetes mellitus or coronary artery disease, and that the evidence was insufficient to establish aggravation.  

However, the October 2010 VA examiner also commented that the Veteran's depressive symptoms were more related to stage of life issues.  The February 2012 VA examiner listed "health concerns" in the Axis IV section which represents an "etiologically significant psychosocial stressor" for the diagnosed psychiatric disorder.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  This examiner commented that the Veteran's depression stemmed from the idea of having diabetes and possible future consequences.  Thus, the Board finds some ambiguity to the overall opinion by these examiners as the Veteran's diabetes mellitus is among the stage of life/health issues experienced by the Veteran which, according to the examiners, is causing depressive symptoms.

In addition, the record includes the statements from the Veteran of his perception of a worsening of his psychiatric symptoms since being diagnosed with diabetes mellitus - which holds some probative value concerning a possible worsening of symptoms.  Moreover, the Veteran's treating private physician has provided opinion that the Veteran's worsening of diabetic control has aggravated his depression.

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran has described a worsening of psychiatric symptoms since being diagnosed with diabetes mellitus, his private examiner has provided opinion that a worsening of diabetes control has aggravated the Veteran's depression and VA examiners have commented that the Veteran's depression stemmed from the idea of having diabetes and possible future consequences.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disability has been aggravated by his service-connected diabetes mellitus and/or coronary artery disease.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


